                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


RAMON RODRIGUEZ,

       Plaintiff,

v.                                                 Case No. 8:18-cv-2745-T-60CPT

CITY BUFFET MONGOLIAN
BARBEQUE, INC. and BI XIA XIONG,

      Defendants.
 ___________   _ _______            _    /



                                        ORDER

       Before the Court are the Plaintiff’s Amended Motion for Final Judgment After

Default Against Defendants City Buffet Mongolian Barbeque, Inc. and Bi Xia Xiong

(Amended Motion) and the Plaintiff’s accompanying Affidavit of Indebtedness. (Docs.

18, 19). For the reasons discussed below, the Plaintiff’s Amended Motion is denied

without prejudice.

                                         I.

       Plaintiff Ramon Rodriguez initiated this Fair Labor Standards Act (FLSA)

action by filing a six-count complaint against his former employer, Defendant City

Buffet Mongolian Barbeque, Inc. (City Buffet) and an officer/director of City Buffet,

Bi Xia Xiong. (Doc. 1). In his complaint, Rodriguez alleges that the Defendants

violated the FLSA’s overtime, minimum wage, and anti-tip retention provisions while
he worked at City Buffet between May 2016 and June 2018.                  Id.   When the

Defendants failed to respond to his complaint, Rodriguez obtained a Clerk’s default

against them under Rule 55(a) of the Federal Rules of Civil Procedure. (Docs. 12,

13).

       Several months later, Rodriguez moved for a default judgment pursuant to Rule

55(b), asserting that he was entitled to $29,172 in unliquidated damages and an equal

amount in liquidated damages for a total sum of $58,344. (Doc. 14). The Court

denied that motion without prejudice, noting that the motion lacked an affidavit or

other evidence to support Rodriguez’s damages request, as well as a supporting legal

memorandum as required by the local rules. (Doc. 17). The instant motion and

affidavit followed. (Docs. 18, 19).

                                            II.

       A court may enter default judgment if “there is ‘a sufficient basis in the

pleadings for the judgment entered.’” Surtain v. Hamlin Terrace Found., 789 F.3d 1239,

1245 (11th Cir. 2015) (per curiam) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat’l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). The showing required in this context “is

similar to the factual showing necessary to survive a motion to dismiss for failure to

state a claim.” Graveling v. Castle Mortg. Co., 631 F. App’x 690, 698 (11th Cir. 2015)

(citing Surtain, 789 F.3d at 1245); see also Chudasama v. Mazda Motor Corp., 123 F.3d

1353, 1370 n.41 (11th Cir. 1997) (“[A] default judgment cannot stand on a complaint

that fails to state a claim.”).    Thus, a court looks to see whether the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                             2
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). However, “while a defaulted defendant

is deemed to admit the plaintiff’s well-pleaded allegations of fact, he is not held to

admit facts that are not well-pleaded or to admit conclusions of law.” Cotton v. Mass.

Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir. 2005) (internal alteration and

quotation omitted).

       If a claim for liability is adequately pleaded, the court must then assess its ability

to measure damages. To this end, the “court has an obligation to assure that there is

a legitimate basis for any damage award it enters.” Anheuser-Busch, Inc. v. Philpot, 317

F.3d 1264, 1266 (11th Cir. 2003); see also Adolph Coors Co. v. Movement Against Racism

& the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (explaining that damages may be

awarded on default judgment only if the record adequately reflects the basis for the

award). “Rather than merely telling the Court in summary fashion what its damages

are, a plaintiff seeking [a] default judgment must show the Court what those damages

are, how they are calculated, and where they come from.” PNCEF, LLC v. Hendricks

Bldg. Supply LLC, 740 F. Supp. 2d 1287, 1294 (S.D. Ala. 2010).

       If warranted, the court may conduct an evidentiary hearing on the issue of

damages. Fed. R. Civ. P. 55(b)(2)(B). Such a hearing is “not a per se requirement,”

however, and is not mandated where the sought-after damages amount is a liquidated

sum, is capable of mathematic calculation, or “where all [the] essential evidence is

already of record.” SEC v. Smyth, 420 F.3d 1225, 1232, n.13 (11th Cir. 2005) (citing

S.E.C. v. First Fin. Group of Tex., Inc., 659 F.2d 660, 669 (5th Cir. 1981)).

                                             3
       Measured against the above standards, Rodriguez’s Amended Motion and

supporting affidavit are insufficient. In his affidavit, for example, Rodriguez states in

conclusory fashion that the Defendants failed to compensate him properly for work

performed in violation of the aforementioned FLSA provisions and that the

Defendant’s therefore owe him $29,172 in unliquidated damages as well as the same

amount in liquidated damages. (Doc. 19 at 3). Notably absent from the affidavit (or

Rodriguez’s Amended Motion) is any explanation as to how he arrived at his damages

figure. This deficiency is particularly problematic because Rodriguez’s complaint

contains discrepancies regarding the number of hours per week he worked at City

Buffet. (Doc. 1 at 3, 5-6). It is also compounded by the fact that, although Rodriguez

seeks to recover wrongfully retained tips in addition to unpaid overtime and minimum

wages, he fails to address the issue of tips at all in his filings. These infirmities

preclude the Court from making a determination as to the appropriate damages

amount and, by themselves, are fatal to Rodriguez’s motion. See Stewart v. Chefs of

Napoli, 2015 WL 13792261, at *1 (M.D. Fla. July 10, 2015) (finding that plaintiff’s

supporting affidavit failed to provide detailed calculation of damages where it stated

number of hours worked and amount of alleged claim but did not state rate of pay or

numbers of hours for which plaintiff was paid versus not paid); Barrera v. Valero Doral,

Inc., 2011 WL 4443965, at *1 (S.D. Fla. Sept. 12, 2011) (“The affidavit submitted by

[plaintiff] lacks any detail, states the damages in a conclusory fashion, and contradicts

her prior Statement of Claim as to the number of weeks she worked overtime hours.”).



                                           4
       As a result of these defects, the Court need not address the matter of the

Defendants’ liability under the FLSA, which Rodriguez also fails to address in his

Amended Motion and affidavit.

                                         III.

       In light of the above, Rodriguez’s Amended Motion (Doc. 18) is denied

without prejudice. If Rodriguez seeks to file another motion for a default judgment,

he should be mindful of his obligation to establish each element of his FLSA claims,

and to provide sufficient particulars and evidentiary support for his damages claim,

including a detailed calculation of the amount he seeks.    Rodriguez should also

ensure that any subsequent default judgment motion he files addresses the issues and

deficiencies identified in this Order.

       DONE and ORDERED in Tampa, Florida, this 30th day of December 2019.




Copies to:
Counsel of record




                                          5
